Citation Nr: 1311926	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of status-post left tibia fracture with plantar fasciitis and gastrocnemius soleus complex.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from April 1971 to March 1976.  He also had service in the Air National Guard from April 18, 1987, to April 17, 1999.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO continued a 10 percent disability rating assigned to the service-connected residuals status-post tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex.  The Veteran appealed this rating action to the Board. 

In November 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran f further action is required.


REMAND

The Board has determined that further substantive development on the claim on appeal.  Specifically, to schedule the Veteran for an additional VA examination to determine the current severity of his service-connected residuals status-post left tibia-fibular fracture with plantar fasciitis and gastrocnemius soleus complex.  

The Veteran seeks a disability rating in excess of 10 percent for his service-connected residuals status-post left tibia-fibular fracture with plantar fasciitis and gastrocnemius soleus complex.  He contends that since VA previously examined his left leg in late January 2012, he has experienced an increase in symptoms, such as pain, fatigue, limited movements (e.g., avoids taking the stairs at work and climbing ladders), and decreased strength.  He maintains that he wears cowboy boots in order to stabilize his left leg.  (Transcript (T.) pages (pgs.) 9-12, 14, 20)).  He maintains that the early January 2012 VA examination (VA bones examination) was inadequate because it was too short; thus, VA should reexamine his residuals of a fracture of the left tibia-fibular with plantar fasciitis and gastrocnemius soleus to determine its current severity.  (T. at pgs.) 5, 7)).  

The RO has assigned the Veteran's service-connected status-post left tibia-fibular fracture with plantar fasciitis and gastrocnemius soleus complex a 10 percent rating under Diagnostic Code 5262, the Diagnostic Code used to evaluate impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).  Pursuant to this Diagnostic Code, 10, 20 and 30 percent ratings are warranted for malunion of the tibia and fibula with slight, moderate and marked knee or ankle disability, respectively.  A maximum 40 percent rating will be assigned where there is evidence of nonunion of the tibia and fibula with loss motion, requiring a brace.  Id.  

VA examined the Veteran in November 2011 and January 2012 to determine the current severity of his service-connected residuals status-post left tibia-fibular fracture with plantar fasciitis and gastrocnemius soleus complex.  The November 2011, VA examiner provided an addendum to her report in late January 2012.  (See January 2012 VA addendum to November 2011 VA examination report).  A cumulative review of the above-cited VA examination reports and addendum reflect that the service-connected left leg disability is manifested by objective evidence of a malunion of the left tibia/fibula with slight (italics added for emphasis) ankle disability due to gastroc muscle fatigue and pain with prolonged mobility; mild malunion of the tibia/fibula (italics added for emphasis); normal strength of the left leg when compared to the sound side (right leg);shortening of the left lower extremity (3/8 inches) as compared to the right leg; and, involvement of Muscle Group (MG) XI, the muscles that function to provide propulsion in plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.   (See November 2011 and January 2012 VA orthopedic and bones examination reports, respectively, and January 2012 VA addendum to the November 2011 VA examination report).  Preliminarily, the Board notes that these clinical findings are essentially commensurate with the currently assigned 10 percent rating under Diagnostic Code 5262.  In addition, the Veteran would not be entitled to a 20 percent rating under Diagnostic Code 5275, shortening of the bones of the lower extremities, as there is no evidence that his left leg is two (2) to two (2) and one-half inches (5.1 centimeters to 6.4 centimeters), as compared to the right leg.  38 C.F.R. § 4.71, Diagnostic Code 5275 (2012). 

In a February 2012 Supplemental Statement of the Case (SSOC), wherein the RO addressed the increased rating issue on appeal, it cited to Diagnostic Code 5311, the Diagnostic Code used to evaluate muscle injuries to Muscle Group XI.  Under Diagnostic Code 5311, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2012).  Preliminarily, the clinical findings noted during the above-cited VA examinations would also seem to be commensurate with the currently assigned 10 percent rating under Diagnostic Code 5311 for a moderate muscle injury to MG XI.  

The Board further notes, however, that it can consider the possible assignment of another Diagnostic Code if it works in the Veteran's favor.  It is noted that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrable symptomatology.  Any change in the Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Based on recent medical evidence and the Veteran's testimony that his disability is more severely disabling than evaluated, the Board concludes that additional medical inquiry is necessary to determine the true nature and current level of severity of manifestations of the service-connected residuals status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex.  Moreover, following such inquiry, the RO should consider each appropriate Diagnostic Code to determine which rating code results in the highest disability rating.  The RO must specifically determine whether it is more appropriate to evaluate the current manifestations of the Veteran's service-connected disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262 or 38 C.F.R. § 4.73, Diagnostic Code 5311. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have rendered treatment to him for his residuals status-post fracture of the left tibia/fibula with plantar fasciitis and gastrocnemius soleus complex since January 2012.  Attempt to obtain copies of relevant treatment records identified by the Veteran that have not been previously secured and associate them with the claims folders.
   
2.  Schedule the Veteran for an examination by an appropriate specialist to evaluate the current severity of his service-connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex.  The examiner should conduct all necessary tests and evaluate the current severity of all manifestations of these conditions, to include any orthopedic, muscular or neurological manifestations. 

All indicated studies, tests and any indicated specialty examinations should be conducted. 

The claims folders, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Following a thorough evaluation, during which all indicated tests are performed, the examiner should: 
   
a) note and describe the severity of all manifestations of the veteran's service-connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex, including any that affect his knees, ankles and muscles; 
   
b) if the Veteran's service-connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex affect his knees and/or ankles, characterize the severity of such injury, as moderate or marked; 

c) if the Veteran's service-connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex involve muscle injury to MG XI, characterize the severity of such injury as moderate, moderately severe or severe; and 
   
The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration. 
   
The examiner should conduct tests of strength, endurance, or coordinated movements as compared with the corresponding muscle of the uninjured side. 
d) The ranges of left leg motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion of the left leg due to weakened movement, excess fatigability, incoordination, pain, or flare-ups. The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 
   
e) The examiner should specify the presence of any left knee and/or ankle ankylosis and, if present, characterize it as favorable or unfavorable. 
   
f) The examiner should specify any nerves affected by the connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.
   
g) The examiner must provide a complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Readjudicate the Veteran's claim for an increased disability rating in excess of 10 percent for the service-connected residuals, status-post left tibia/fibula fracture with plantar fasciitis and gastrocnemius soleus complex based on all of the evidence of record.  In doing so, the RO should consider all appropriate Diagnostic Codes, including Diagnostic Code 5262, impairment of the tibia and fibula; Diagnostic Code 5311, involvement of MG XI, and those Diagnostic Codes pertaining to limitation of motion of the leg (i.e., Diagnostic Codes 5260 and 5261); and, if appropriate, those governing ratings of the knees and ankles (i.e., Diagnostic Codes 5256, 5257, 5258, 5263, 5270-5274). 

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


